COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-05-160-CV

CAROLYN DANIELS	APPELLANT



V.



JP MORGAN CHASE BANK AS TRUSTEE 				APPELLEES

AND HOMECOMINGS FINANCIAL NETWORK	



----------

FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On July 21, 2005, we issued a memorandum opinion and judgment dismissing this appeal for want of prosecution because the trial court clerk responsible for preparing the appellate record had informed this court that appellant had not made arrangements to pay for the clerk’s record and because appellant did not timely respond to our June 27, 2005 letter informing her that she needed to make arrangements to pay for the clerk’s record and provide this court with proof of payment.  Appellant subsequently filed a motion to reinstate, which we construed as a motion for rehearing, explaining that she had made numerous attempts to pay for the clerk’s record and that she was finally able to do so on July 27.  We granted her motion, withdrew our prior opinion and judgment, and reinstated the appeal.  The reporter’s record was filed August 19, and the clerk’s record was filed August 26.  On August 29, we informed appellant by letter that her brief was due September 28.

On October 6, 2005, we notified appellant that her brief had not been filed as required by rule 38.6(a).  
T
EX
. R. A
PP
. P. 38.6(a).  We stated that “this appeal may be dismissed for want of prosecution” unless appellant or any party desiring to continue the appeal filed with the court within ten days a motion reasonably explaining appellant’s failure to file a brief and the need for an extension.  
See
 T
EX
. R. A
PP
. P. 10.5(b), 38.8(a)(1), 42.3(b).  We have not received any response.

Because appellant has not filed a brief, nor has she reasonably explained her failure, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b), 43.2(f).

Appellant shall pay all costs of this 
appeal, for which let execution issue.

    

PER CURIAM 			

PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: November 23, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.